Case 0:20-cv-61228-XXXX Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Fort Lauderdale Division
                                 Case No. ___________________

  FRANCIA TOUSSAINT,

         Plaintiff,
  v.

  THERAPIES 4 KIDS, INC., a Florida
  corporation, and EILEEN DE OLIVIERA,
  an individual,

         Defendants.

  _____________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW, Plaintiff, FRANCIA TOUSSAINT, by and through undersigned counsel,

  and sues Defendants, THERAPIES 4 KIDS, INC. and EILEEN DE OLIVIERA, and alleges as

  follows:

                                  GENERAL ALLEGATIONS

         1.      Plaintiff, FRANCIA TOUSSAINT, brings this action against Defendants to recover

  unpaid minimum and overtime wages owed by Defendants to Plaintiff pursuant to Plaintiff’s

  employment agreement with the Defendants.

         2.      Jurisdiction is conferred on this Court by the Fair Labor Standards Act of 1938

  (“FLSA”), 29 U.S.C. § 206 and 207.

         3.      Venue is proper in the Southern District of Florida, pursuant to 28 U.S.C. §§

  1391(b) and (c), because Plaintiff was employed by Defendants in this District; because

  Defendants, at all material times, conducted and continue to conduct business in the Southern
Case 0:20-cv-61228-XXXX Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 8



  District of Florida; because the unlawful employment practices that give rise to Plaintiff’s claims

  happened within the Southern District of Florida; and because Defendants are subject to personal

  jurisdiction herein.

          4.     At all times material hereto, Plaintiff has been a citizen and resident of Broward

  County, Florida.

          5.     At all times material hereto, Defendant, THERAPIES 4 KIDS, INC. (“T4K”), was

  Plaintiff’s employer as defined by law and a corporation conducting business in this judicial

  district.

          6.     At all times material hereto, T4K had employees engaged in commerce or in the

  production of goods for commerce, and/or had employees handling, selling, or otherwise working

  on goods or materials that were moved in or produced for commerce by a person. 29 U.S.C. §203.

          7.     At all times material hereto, T4K, upon information and belief, had revenue in

  excess of $500,000.00 per annum.

          8.     At all times material hereto, Plaintiff was individually engaged in commerce while

  working for the Defendant.

          9.     At all times material hereto, Defendant, EILEEN DE OLIVIERA (“EDO”), was

  Plaintiff’s employer as defined by law.

          10.    All conditions precedent have occurred or have been waived.

          11.    Plaintiff has engaged the undersigned attorney and is entitled to recover her

  attorneys’ fees from the Defendants.

                     COUNT 1: FLSA RECOVERY OF OVERTIME WAGES

          12.    Plaintiff incorporates by reference the allegations contained in paragraphs 1

  through 11 above as if fully set forth herein.
Case 0:20-cv-61228-XXXX Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 8



         13.       Plaintiff worked for Defendants from approximately May 2015 to March 2020.

         14.       Initially, Plaintiff worked for Defendant as a behavioral therapist. Around July

  2016, the Plaintiff became a lead ABA therapist and towards the end of December 2017, the

  Plaintiff became a Program Coordinator.

         15.       As Program Coordinator, Plaintiff’s primary duties and responsibilities included

  assisting with running the clinic, training staff, conducting social pragmatic groups, assisting

  analysts with assessments, writing behavior intervention plans, reviewing therapists’ notes, and

  reviewing monthly data for all clients.

         16.       The Defendant agreed to pay the Plaintiff $48,000.00 per year, or $23.07 per hour.

         17.       On average, Plaintiff worked 60 hours per week but Defendants did not compensate

  Plaintiff at all for the 20 hours of overtime per week.

         18.       During one or more workweeks, Defendants did not pay Plaintiff overtime wages

  for all overtime hours worked by Plaintiff, in violation of the FLSA, 29 U.S.C. § 206 and 207.

         19.       Plaintiff was unlawfully denied overtime wages in violation of the FLSA, 29 U.S.C.

  § 206 and 207.

         20.       By reason of the intentional, willful and unlawful acts of the Defendants, Plaintiff

  has suffered damages.

         21.       Plaintiff is owed an additional amount equal to the amount of unpaid overtime

  wages as liquated damages.

         WHEREFORE, Plaintiff hereby demands judgment against Defendants for all unpaid

  overtime wages, liquidated damages, attorneys’ fees, costs, and such other and further relief as this

  Court deems just and appropriate.

                       COUNT II: FLSA RECOVERY OF UNPAID WAGES
Case 0:20-cv-61228-XXXX Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 8



         22.     Plaintiff incorporates by reference the allegations contained in paragraphs 1

  through 11 above as if fully set forth herein.

         23.     Plaintiff worked for Defendants from approximately May 2015 to March 2020.

         24.     Initially, Plaintiff worked for Defendants as a behavioral therapist. Around July

  2016, the Plaintiff became a lead ABA therapist and towards the end of December 2017, the

  Plaintiff became a Program Coordinator.

         25.     As Program Coordinator, Plaintiff’s primary duties and responsibilities included

  assisting with running the clinic, training staff, conducting social pragmatic groups, assisting

  analysts with assessments, writing behavior intervention plans, reviewing therapists’ notes, and

  reviewing monthly data for all clients.

         26.     The Defendant agreed to pay the Plaintiff $48,000.00 per year, or $23.07 per hour.

         27.     On average, Plaintiff worked 60 hours per week, but the Defendants only

  compensated Plaintiff for 35 hours per week. More specifically, the Defendants automatically

  deducted an hour every day from Plaintiff’s hours worked for a lunch break despite the fact that

  Plaintiff rarely took a lunch break, and, when she did, her lunch break was never a full hour.

         28.     During one or more workweeks, Defendants did not pay Plaintiff the statutory

  minimum wage for all hours worked by Plaintiff, in violation of the FLSA, 29 U.S.C. § 206 and

  207.

         29.     Plaintiff was unlawfully denied minimum wages in violation of the FLSA, 29

  U.S.C. § 206 and 207.

         30.     By reason of the intentional, willful and unlawful acts of the Defendants, Plaintiff

  has suffered damages.
Case 0:20-cv-61228-XXXX Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 8



         31.     Plaintiff is owed an additional amount equal to the amount of unpaid wages as

  liquated damages.

         WHEREFORE, Plaintiff hereby demands judgment against Defendants for all unpaid

  wages, liquidated damages, attorneys’ fees, costs, and such other and further relief as this Court

  deems just and appropriate.

                     COUNT III: FMWA RECOVERY OF UNPAID WAGES

         32.     Plaintiff incorporates by reference the allegations contained in paragraph 1 through

  11 above as if fully set forth herein.

         33.     Plaintiff worked for Defendant from approximately May 2015 to March 2020.

         34.     Initially, Plaintiff worked for Defendant as a behavioral therapist. Around July

  2016, the Plaintiff became a lead ABA therapist and towards the end of December 2017, the

  Plaintiff became a Program Coordinator.

         35.     As Program Coordinator, Plaintiff’s primary duties and responsibilities included

  assisting with running the clinic, training staff, conducting social pragmatic groups, assisting

  analysts with assessments, writing behavior intervention plans, reviewing therapists’ notes, and

  reviewing monthly data for all clients.

         36.     The Defendants agreed to pay the Plaintiff $48,000.00 per year, or $23.07 per hour.

         37.     On average, Plaintiff worked 60 hours per week, but the Defendants only

  compensated Plaintiff for 35 hours per week. More specifically, the Defendants automatically

  deducted an hour every day from Plaintiff’s hours worked for a lunch break despite the fact that

  Plaintiff rarely took a lunch break, and, when she did, her lunch break was never a full hour.
Case 0:20-cv-61228-XXXX Document 1 Entered on FLSD Docket 06/23/2020 Page 6 of 8



          38.     During one or more workweeks, Defendants did not pay Plaintiff the statutory

  minimum wage for all hours worked by Plaintiff, in violation of the Florida Minimum Wage Act,

  §448.110, Florida Statutes (“FMWA”).

          39.     Plaintiff was unlawfully denied minimum wages in violation of the FMWA,

  §448.110, Florida Statutes.

          40.     By reason of the intentional, willful and unlawful acts of Defendants, Plaintiff has

  suffered damages.

          WHEREFORE, Plaintiff hereby demands judgment against Defendants for all unpaid

  wages, liquidated damages, attorneys’ fees, costs, and such other and further relief as this Court

  deems just and appropriate.

                              COUNT IV: BREACH OF CONTRACT

          41.     Plaintiffs reallege all of the matters set forth in paragraphs 1 through 11 as if fully

  set forth herein.

          42.     Plaintiff and Defendants entered into the Contract, pursuant to which Plaintiff

  agreed to provide services to Defendant in exchange for compensation in the amount of $23.07

  per hour.

          43.     Defendants breached the Contract by, inter alia, failing to pay Plaintiff for all hours

  worked.

          44.     As a direct and proximate result of Defendants’ breach, Plaintiff has suffered

  damages, including, but not limited to, the loss of money not paid to Plaintiff in exchange for her

  services.
Case 0:20-cv-61228-XXXX Document 1 Entered on FLSD Docket 06/23/2020 Page 7 of 8



          WHEREFORE, Plaintiff hereby demands judgment against Defendants for damages,

  together with prejudgment and post judgment interest thereon, costs, and such other and further

  relief as this Court deems just and appropriate.

                                COUNT V: UNJUST ENRICHMENT

          45.     Plaintiff incorporates by reference the allegations contained in paragraph 1 through

  11 above as if fully set forth herein.

          46.     Plaintiff provided services to Defendants by serving as a behavioral therapis, then

  a lead ABA therapist, and then a Program Coordinator.

          47.     By serving as a behavioral therapist, ABA therapist, and Program Coordinator,

  Plaintiff conferred a benefit on Defendants, and Defendants had knowledge of that benefit.

          48.     Defendants voluntarily accepted and retained that benefit conferred on them by

  Plaintiff.

          49.     The circumstances are such that Defendants’ retention of the benefit is inequitable

  unless the Defendants pay to Plaintiff the value of the benefit.

          50.     Defendants have been unjustly enriched at the expense of the Plaintiff.

          51.     Plaintiff is entitled to damages as a result of Defendants’ unjust enrichment.

          WHEREFORE, Plaintiff hereby demands judgment against Defendants for damages,

  together with prejudgment and post judgment interest thereon, costs, and such other and further

  relief as this Court deems just and appropriate.

                                           Jury Trial Demand

          Plaintiff demands a trial by jury on all issues so triable.

                                           Respectfully submitted this 23rd day of June, 2020.

                                               By: s/Michelle Cohen Levy
                                               Michelle Cohen Levy, FBN 0068514
Case 0:20-cv-61228-XXXX Document 1 Entered on FLSD Docket 06/23/2020 Page 8 of 8



                                  The Law Office of Michelle Cohen Levy, P.A.
                                  4400 N. Federal Highway
                                  Lighthouse Point, Florida 33064
                                  P: (954) 651-9196
                                  Michelle@CohenLevyLegal.com
                                  Counsel for Plaintiff
